Citation Nr: 0528784	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  94-42 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to an evaluation in excess of 60 percent for 
status post gastrectomy with perforated duodenal ulcer.

2.  Entitlement to an effective date prior to April 3, 2001, 
for the assignment of a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from March 1969 to January 
1971.   

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from March 1992 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  

The Board remanded the first claim noted on the previous page 
of this decision to the RO, including via the Appeals 
Management Center (AMC) in Washington, D.C., in October 1997 
and September 2003.

Thereafter, the veteran initiated an appeal of a March 2002 
rating decision, in which the RO granted the veteran 
entitlement to TDIU, effective from April 3, 2001.  For the 
reasons noted below, the Board remands the second claim noted 
on the previous page of this decision to the RO via AMC.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim of entitlement to an evaluation in 
excess of 60 percent for status post gastrectomy with 
perforated duodenal ulcer.

2.  The veteran's digestive system disability, which includes 
dumping syndrome, hypoglycemia and B12 and iron deficiencies, 
manifests as abdominal pain, epigastric tenderness, daily 
diarrhea, nausea, vomiting and reflux, delayed gastric 
emptying, weight loss, malnutrition and weakness.  

3.  The veteran's digestive system disability does not cause 
recurring melena or hematemesis and is not totally 
incapacitating.

4.  As of April 3, 2001, the veteran has been in receipt of a 
total disability evaluation based on unemployability due to 
service-connected disabilities.  

5.  Prior to April 3, 2001, the veteran's digestive system 
disability was not so exceptional or unusual with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 60 
percent for status post gastrectomy with perforated duodenal 
ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.113, 4.114, Diagnostic Codes 7305, 7306, 
7308 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has provided the veteran adequate notice and 
assistance with regard to his claim of entitlement to an 
evaluation in excess of 60 percent for status post 
gastrectomy with perforated duodenal ulcer such that the 
Board's decision to proceed in adjudicating this claim does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO, via AMC, provided the veteran VCAA 
notice by letter dated in April 2004, after initially denying 
the veteran's claim in a rating decision dated in March 1992.  
However, because such notice was not mandated at the time of 
the rating decision, VA did not err by providing the veteran 
remedial notice.  Rather, the timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the April 2004 letter, VA acknowledged the veteran's claim 
of entitlement to an evaluation in excess of 60 percent for 
status post gastrectomy with perforated duodenal ulcer, 
explained to him what the evidence needed to show to 
establish his entitlement to that benefit, identified the 
type of evidence that would best do so, notified him of VA's 
duty to assist, and indicated that it was developing his 
claim pursuant to that duty.  As well, VA identified the 
evidence it had already received in support of the veteran's 
claim and the evidence VA was responsible for obtaining on 
the veteran's behalf.  VA noted that it was required to make 
reasonable efforts to assist the veteran in obtaining all 
other outstanding evidence, including records from current 
and former employers and records from state and local 
governments, provided he identified the source or sources 
thereof.  VA also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  VA advised the veteran to identify or 
send to VA all evidence pertinent to his claim.  VA indicated 
that if the veteran wished VA to obtain his private treatment 
records on his behalf, he should sign the enclosed forms 
authorizing their release.

Moreover, in multiple rating decisions, a statement of the 
case, supplemental statements of the case, letters and 
remands issued or sent to the veteran during the course of 
this appeal, VA, via the RO, Board and AMC, provided the 
veteran much of the same information included in the 
previously noted VCAA notice letter.  As well, VA updated the 
veteran on the evidence it had requested and/or received in 
support of his claim, urged him to assist in ensuring VA's 
receipt of such evidence, notified the veteran of the VCAA, 
explained in greater detail the information and evidence 
needed to substantiate his claim, and identified the reasons 
for which his claim was denied and the evidence it had 
considered in denying that claim.  VA also provided the 
veteran the regulations pertinent to his claim, including 
those governing VA's duties to notify and assist.  

B.  Duty to Assist

VA, via the RO, the Board and AMC, made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 
2002).  First, VA secured and associated with the claims file 
all available evidence the veteran identified as being 
pertinent to his claim, including medical records from VA and 
private treatment sources and information from the Social 
Security Administration and employers.  (The RO endeavored to 
secure evidence from certain other identified providers, some 
of which never responded.)  Second, VA conducted medical 
inquiry in an effort to substantiate the veteran's claim by 
affording him VA examinations, during which examiners 
addressed the severity of the veteran's digestive system 
disability.  38 U.S.C.A.§ 5103A(d) (West 2002).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard, 4 Vet. App. at 
393-94 (holding that when the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby); Mayfield v. Nicholson, 19 Vet. App. 103. 115 (2005) 
(holding that an error, whether procedural or substantive, is 
prejudicial when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect to the extent that 
it affects the essential fairness of the adjudication).  
Given that VA has done everything reasonably possible to 
notify and assist the veteran with regard to his claim of 
entitlement to an evaluation in excess of 60 percent for 
status post gastrectomy with perforated duodenal ulcer, the 
Board deems the record in this case ready for appellate 
review.   

II.  Analysis of Claim

The veteran contends that the 60 percent evaluation assigned 
his digestive system disability should be increased to 100 
percent to reflect accurately the severity of that 
disability.  Allegedly, this disability has involved multiple 
ulcers, both duodenal and marginal, a hiatal hernia, 
hypoglycemia, dumping syndrome, seizures, gastritis, and 
iron, B12 and folic acid deficiencies, necessitated surgery, 
manifested as an inability to digest food, vomiting, 
uncontrollable diarrhea, pain in the stomach and chest, 
bleeding bowels, weight loss, a fear of choking and mental 
problems, been unresponsive to medication, and rendered the 
veteran unable to sustain gainful employment.   

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2004).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The RO has evaluated the veteran's digestive system 
disability as 60 percent disabling pursuant to Diagnostic 
Codes (DCs) 7306 and 7308.  The RO has also considered the 
severity of that disability pursuant to DC 7305.  

Effective July 2, 2001, VA amended the regulation governing 
ratings of digestive system disabilities, which include DCs 
7305, 7306 and 7308.  See 66 Fed. Reg. 29,486-489 (May 31, 
2001).  Specifically, VA amended 38 C.F.R. § 4.112, revised 
DCs 7311, 7312, 7343, 7344 and 7345, removed DC 7313, and 
added DCs 7351 and 7354.  

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of his case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000.  In this case, the amendment did not alter 
the language of the DCs pertinent to the veteran's claim; 
therefore, neither version of the regulation is more 
favorable to the veteran.  

As previously indicated, the amendment altered the language 
of 38 C.F.R. § 4.112, which discusses weight loss.  However, 
as discussed below, any weight loss associated with the 
veteran's digestive system disability is not significant in 
terms of how it affects the evaluation to be assigned that 
disability.  Therefore, neither version of that regulation is 
more favorable to the veteran.  Under the former version of 
the regulation, weight loss was deemed important where there 
was an appreciable loss sustained over a period of time, as 
opposed to minor weight loss or a greater loss for a brief 
period of time.  38 C.F.R. § 4.112 (2000).  Under the revised 
version of the regulation, the terms "substantial weight 
loss," "minor weight," "inability to gain weight," and 
"baseline weight" are defined.  38 C.F.R. § 4.112 (2004).  

Under DC 7305, which governs ratings of duodenal ulcers, a 10 
percent evaluation is assignable for mild duodenal ulcer with 
recurring symptoms once or twice yearly.  A 20 percent 
evaluation is assignable for moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration; or with continuous 
moderate manifestations.  A 40 percent evaluation is 
assignable for moderately severe duodenal ulcer; less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
ten days or more in duration at least four or more times per 
year.  A 60 percent evaluation is assignable for severe 
ulcer, pain only partially relieved by standard therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, DC 7305 
(2004).

Under DC 7306, which governs ratings of marginal ulcers 
(gastrojejunal), a 10 percent evaluation is assignable for 
mild marginal ulcer with brief episodes of recurring symptoms 
once or twice yearly.  A 20 percent evaluation is assignable 
for moderate marginal ulcer with episodes of several times 
yearly.  A 40 percent evaluation is assignable for moderately 
severe marginal ulcer with intercurrent episodes of abdominal 
pain at least once a month partially or completely relieved 
by ulcer therapy, mild and transient episodes of vomiting or 
melena.  A 60 percent evaluation is assignable for severe 
marginal ulcer, same as pronounced with less pronounced and 
less continuous symptoms with definite impairment of health.  
A 100 percent evaluation is assignable for pronounced 
marginal ulcer that is totally incapacitating with periodic 
or continuous pain unrelieved by standard ulcer therapy with 
periodic vomiting, recurring melena or hematemesis, and 
weight loss.  38 C.F.R. § 4.114, DC 7306 (2004).

Under DC 7308, which governs ratings of digestive system 
disabilities following a gastrectomy, a 20 percent evaluation 
is assignable for mild postgastrectomy syndrome with 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  A 40 percent evaluation is assignable for 
moderate postgastrectomy syndrome with less frequent 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 60 
percent evaluation is assignable for severe postgastrectomy 
syndrome associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  38 C.F.R. § 4.114, 
DC 7308 (2004).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  38 
C.F.R. 
§ 4.113 (2004).  Ratings under Diagnostic Codes 7301 through 
7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will 
not be combined with each other.  A single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2004).

Based on these criteria and the evidence and reasoning noted 
below, the Board finds that the veteran's digestive system 
disability picture does not more nearly approximate the 
criteria for an evaluation in excess of 60 percent.  

As previously indicated, the veteran had active service from 
March 1969 to January 1971.  During that time period, the 
veteran did not report any complaints associated with his 
digestive system disability.  On separation examination 
conducted in January 1971, an examiner noted a normal 
clinical evaluation of the veteran's abdomen and viscera 
(including hernia). 

Following discharge, the veteran underwent VA examinations 
of, and received VA and private treatment for, his digestive 
system disability and many other disabilities claimed to be 
due to the digestive system disability.

In December 1971, the veteran sought private treatment for 
indigestion and epigastric pain.  Exploration revealed a 
perforated duodenal ulcer, which necessitated surgery, 
specifically, a gastrectomy, during which a physician closed 
the perforation.  

In 1975 and 1976, the veteran experienced upper 
gastrointestinal bleeds which eventually necessitated 
surgery, specifically, a Billroth II, vagotomy and 
antrectomy.  Thereafter, in 1978, testing revealed that the 
veteran was iron deficient, which necessitated repletion with 
ferrous sulfate.  The veteran did well until 1982, when he 
began experiencing afternoon tremors and visual disturbances.  
Four months later he had a syncopal episode with no evidence 
of seizure activity.  The veteran was evaluated by a 
neurologist who thought the veteran was having dumping 
syndrome, suggested frequent small meals, noted that the 
veteran was iron deficient, and prescribed him a four-week 
supply of ferrous sulfate, which the veteran did not refill.  

During a VA examination conducted in August 1982 , the 
veteran reported dizziness, nervousness and frequent nausea 
and diarrhea.  The examiner noted a history of the 1971 
surgery and the 1975 gastrectomy, Billroth II, with good 
result.  He diagnosed no residual disease.  

In April 1983, the veteran was hospitalized at a VA facility 
for a syncope episode.  He reported that since he had changed 
the frequency and size of his meals, his tremors and 
dizziness had decreased.  A physical evaluation revealed that 
the veteran had reactive hypoglycemia secondary to a dumping-
like syndrome.  A physician diagnosed this condition as well 
as status post Billroth II with no upper gastrointestinal 
bleeding, and iron deficiency anemia.    

Based on the evidence noted above, in rating decisions dated 
October 1982 and June 1983, the RO granted the veteran 
service connection for status post gastrectomy for perforated 
duodenal ulcer, initially assigned that disability an 
evaluation of 20 percent, and subsequently increased that 
evaluation to 40 percent.  In increasing the evaluation 
assigned the veteran's digestive system disability, the RO 
accepted the dizziness, syncopal episodes, tremors, 
hypoglycemia, and possible dumping syndrome as part of the 
veteran's digestive system disability.

The veteran continued to experience episodes of weakness, 
tremors, dizziness/lightheadedness and nausea from July 1983 
to October 1983.  One physician noted persistent nausea.  
Another physician diagnosed dumping syndrome and recommended 
that the veteran better comply with a previous instruction to 
eat frequent snacks.  An endoscopy conducted in October 1983 
revealed a normal post Billroth II and post gastric surgery 
stomach.   

In November 1983, a representative from Colonial Truck Sales, 
Inc., the veteran's place of employment, wrote a letter 
indicating that the veteran no longer worked there due to ill 
health, an inability to complete light work tasks and 
absenteeism.  

In December 1983, the veteran was hospitalized at a VA 
facility for an evaluation of "spells."  Testing revealed 
hypoglycemia and a generalized sleep disorder, which a 
physician indicated could not be correlated.  

In February 1984, the veteran complained of slight shaking 
spells since December.  The examiner noted no abnormalities, 
but attributed the spells to the veteran's seizure disorder.

During a VA examination conducted in March 1984, the veteran 
reported nervousness, diarrhea, nausea, dizziness, headaches, 
and frequent stomach pains.  The examiner noted a history of 
the 1971 surgery, the 1976 gastrectomy, Billroth II, and a 
1979 diagnosis of seizure disorder .  Based on the results of 
an upper gastrointestinal series, the examiner diagnosed a 
good result from the gastrectomy with no residual disease.  
He indicated that there was no known relationship between the 
seizure disorder and the 1976 ulcer disease.  

During VA outpatient treatment visits in early May 1984, the 
veteran indicated that he was doing fairly well and complying 
with his medication.  The examining provider indicated that 
the veteran's dumping syndrome, which was secondary to the 
Billroth II, was stable.  During VA outpatient treatment 
visits in mid May 1984, the veteran reported lower abdominal 
pain and soreness.  In January 1985, he reported chronic 
diarrhea.  In March 1985, he reported nausea, dizziness, 
weakness, malaise and abdominal pain, which a treatment 
provider initially attributed to questionable hypoglycemia.  
From 1984 to 1985, several treatment providers noted a 
seizure disorder, but did not relate that disorder to the 
veteran's service-connected digestive system disability or 
residuals thereof.  

In May 1984, a VA neurologist characterized the veteran's 
hypoglycemic attacks as severe and noted that the veteran may 
also have convulsive seizures.  He did not address whether 
the two conditions were related.   

During a VA Agent Orange Registry examination conducted in 
September 1984, the examiner noted that there had been no 
changes since the veteran underwent his last examination.  
She diagnosed grand mal seizure disorder and status post 
Billroth II, peptic ulcer disease, but did not link the two 
disabilities.

During a VA examination conducted in April 1985, the veteran 
reported extreme tiredness, nervousness, diarrhea, daily 
attacks of severe hypoglycemia and seizures, and pain in the 
chest and left arm.  The examiner noted that the veteran 
weighed 120 pounds and stood five feet and ten inches.  The 
examiner also noted an abdominal scar (separately service 
connected), dumping syndrome somewhat relieved by medication, 
a history of hypoglycemia relieved gradually by eating candy, 
and a history of occasional seizure activity.  The examiner 
diagnosed status post gastrectomy for perforated duodenal 
ulcer.

From August 1985 to November 1985, the veteran reported 
dizziness and stomach cramps and pain.  Treatment providers 
noted low B12 levels, administered B12 injections, indicated 
that the veteran would require such injections on a monthly 
basis, and diagnosed generalized motor seizures under good 
control, status post Billroth II with dumping syndrome, and 
questionable irritable bowel syndrome.  One treatment 
provider indicated that an ulcer needed to be ruled out.  In 
October 1985, the veteran underwent a panendoscopy, which 
showed no ulcers, but rather, bile reflux gastritis.  A 
physician prescribed medication for this condition.  

In a rating decision dated December 1985, the RO increased 
the evaluation assigned the veteran's digestive system 
disability to 60 percent based on the veteran's need for 
vitamin B12 shots and complaints of weakness.  

Following the previously noted panendoscopy, the veteran 
experienced progressive weakness, fatigue, dyspnea on 
exertion and dizziness.  Due to these symptoms he was 
hospitalized from January 1986 to February 1986.  On 
admission, the veteran denied melena, bright red blood per 
rectum, hematemesis, epistasis and hematuria.  He noted that 
he had crampy epigastric pain, but no change in bowel habits.  
A gastroenterologist noted a history of anemia secondary to a 
gastrointestinal bleed in 1976 and a history of iron 
deficiency anemia.  During the hospitalization, physicians 
treated the veteran for anemia, gastritis and a low seizure 
threshold.  They discontinued the medication prescribed in 
October 1985 because of its ability to absorb iron.  An 
endoscopy revealed mild gastritis and a normal postoperative 
Billroth II examination.  An upper gastrointestinal series 
and a colonoscopy were normal.  A bone marrow biopsy, 
aspirate and laboratory results were compatible with iron 
deficiency anemia.

In a handwritten note dated October 1986, an individual 
indicated that he had employed the veteran from 1984 to 1985.  
He further indicated that the veteran had a starting salary 
of eight dollars per hour, which had increased to ten dollars 
per hour by termination.  This individual indicated that the 
veteran's sickness and frequent visits to the doctor made it 
difficult for him to hold a full-time job.  

During a VA examination conducted in December 1986, the 
veteran reported extreme tiredness, stomach pain, diarrhea, 
dizzy spells and hypoglycemia attacks.  An examiner noted a 
normal abdomen and a well healed surgical scar.  An upper 
gastrointestinal series was normal.  The examiner diagnosed 
status post gastrectomy for perforated ulcer and anemia 
corrected by iron/B12 injections.  

During a VA examination conducted in October 1987, the 
veteran reported tiredness, stomach pain, difficulty walking 
and a heaviness and poor circulation in the legs.  An 
examiner noted no abnormalities and diagnosed status post 
subtotal gastrectomy for perforated ulcer.  

In September 1988, the veteran presented to a VA emergency 
room complaining of left lower and left midepigastric 
abdominal pain associated with nausea and vomiting.  
Following admission and the placement of a tube, his 
symptomatology resolved slightly.  The veteran's vomit was 
bilious.  The veteran denied melena, bright red blood per 
rectum and a change in bowel habits.  A physician noted that 
the veteran's abdominal pain resolved the first day in the 
hospital.  On discharge several days later, a physician 
diagnosed hyperamylasemia and scheduled the veteran for 
further testing to rule out gallstone pancreatitis.  The same 
month, such testing confirmed gallstones, in response to 
which the veteran underwent a cholecystectomy in March 1989.  

In March 1989, the veteran filed a claim for an increased 
evaluation for his digestive system disability.  Thereafter, 
he continued to undergo VA examinations of, and receive 
treatment for, such a disability.  For instance, during the 
remainder of 1989 and 1990, he received B12 injections.  

During a VA examination in December 1989, the veteran 
reported that he had had three attacks of severe stomach and 
bowel pain since March.  He also reported weakness, dizzy 
spells, pain on eating and weight loss, all of which 
interfered with his work.  An upper gastrointestinal series 
revealed no mass or ulcerative disease.  
The examiner noted no abnormalities and diagnosed status post 
partial gastrectomy.  

During a VA stomach examination conducted in January 1992, 
the veteran reported abdominal distress despite treatment, 
unrelated to food intake.  The examiner noted that the 
veteran weighed 122 pounds and was not anemic.  The examiner 
noted no abnormalities other than pain in the upper 
epigastrium region, which lasted 15 minutes daily, once or 
twice yearly.  An upper gastrointestinal series showed no 
ulcerated disease.  An endoscopy showed mild gastritis and a 
hiatal hernia, but no ulcer.  A biopsy of the Billroth II 
anastomosis revealed acute and chronic gastritis and no 
malignancy.  The examiner diagnosed status post partial 
gastrectomy/gastrojejunostomy for duodenal ulcer disease 
1976, stable with medical treatment, and mild gastritis.    

During the remainder of 1992, the veteran continued to 
receive B12 injections and occasionally reported abdominal 
discomfort, nausea and vomiting.  Treatment providers 
occasionally noted gastritis and bloody stools.  One provider 
noted no weight loss.  Another examiner indicated that the 
veteran was doing well on medication.  In October 1992, the 
veteran was hospitalized for surgical evaluation due to 
increased abdominal pain, nausea and vomiting.  The veteran 
denied hematemesis and melena.  Testing revealed a small 
bowel obstruction.  Following treatment with a nasogastric 
tube and intravenous fluids, his pain subsided.  A physician 
advised the veteran that the same obstruction could recur and 
necessitate surgery in the future. 

Since 1992, the veteran has sought less frequent treatment 
for his service-connected digestive system disability.  
Moreover, during treatment visits, he occasionally reported 
that his condition had improved and that he was doing well on 
medication.  

In 1993, treatment providers attributed abdominal pain and 
vomiting to gas pain and indicated that the veteran was doing 
fairly well.  In June 1994, the veteran presented to an 
emergency room with complaints of abdominal pain.  A biopsy 
of stomach mucosa showed chronic gastritis, but subsequent 
testing revealed appendicitis.  This necessitated an 
appendectomy and follow-up postoperative treatment.  No 
medical provider linked this condition to the veteran's 
digestive system disability.  

In December 1995, the veteran reported abdominal pain, nausea 
and diarrhea.  An examiner diagnosed enteritis (likely 
viral).  During an outpatient treatment visit in 1996 for an 
unrelated condition, the veteran reported that he was working 
as a truck driver, which required him to sit for 12 to 14 
hours at a time.  During outpatient treatment visits dated 
from 1994 to 1997, treatment providers characterized 
residuals of the veteran's gastrectomy as asymptomatic, 
improving and stable.  Despite this, in June 1997, the 
veteran was noted to have lost 15 pounds over the past two to 
three months.  

In 1998, the veteran underwent nutritional assessments due to 
complaints of chronic pain and diarrhea.  During these 
assessments, treatment providers noted that the veteran had 
been severely underweight for in excess of 20 years.  

During a VA intestines examination conducted in March 1999, 
the veteran reported that his dumping syndrome was well 
controlled with medication and that he still had food-related 
vomiting and epigastric pain.  The examiner noted that the 
veteran weighed 125 pounds and had guarding on examination of 
the abdomen.  Blood work revealed no evidence of anemia or 
iron or B12 deficiency.  An upper gastrointestinal series 
showed a slight prominence in the cricopharyngeus muscle of 
unknown origin and frequent reflux up to the level of the 
thoracic inlet that was very slow to clear.  The examiner 
indicated that, clinically, his gastrointestinal symptoms 
were slightly worse, but his back problems kept him from 
working.  He further indicated that the testing revealed a 
potential for increasing esophagitis along with other 
problems. 

During outpatient treatment visits dated from 1998 to 2000, 
the veteran reported abdominal pain and diarrhea rarely.  
Treatment providers noted that the veteran's diarrhea and 
dumping syndrome were controlled by medication and stable, 
that his weight was stable, and that his B12 deficiency 
necessitated monthly injections.  

In November 1999, the veteran sought private treatment for a 
seizure.  On admission to a hospital, he reported that he had 
missed taking his medication.  He also reported that nobody 
knew the etiology of his seizures.  Their treating physician 
diagnosed seizure with adequate medication dosing secondary 
to probable compliance issues.  She did not relate the 
seizure to the veteran's digestive system disability or 
residuals thereof.

During a VA stomach, duodenum and peritoneal adhesions 
examination conducted in December 2000, the veteran reported 
that he vomited daily if he ate too much or certain foods, 
regurgitated undigested food, had dark colored stools, took 
iron daily, and was unsure whether he had melena.  He denied 
hematemesis.  He indicated that, after meals, he had dumping 
syndrome.  He also indicated that he occasionally had 
incontinence, irregular bowels, tightness of the stomach 
area, abdominal pain and bad reflux.  An examiner noted that 
the veteran appeared cachectic, was pale and slightly 
lethargic and weighed 110 pounds.  She diagnosed peptic ulcer 
disease, Billroth II, status post vagotomy and antrectomy 
with residuals including chronic diarrhea and dumping 
syndrome, gastritis, folate deficiency and pernicious anemia 
since Billroth II.  The examiner noted that the veteran had 
reported a progressive worsening of his condition due to his 
inability to eat certain foods and associated anemia, 
fatigue, weakness and severe pain.  An upper gastrointestinal 
series revealed postoperative changes, esophageal 
dysmotility, no evidence of marginal ulcer or gastric mass, 
and mild gastroesophageal reflux to the level of the lower 
thoracic esophagus.  

During a VA stomach, duodenum and peritoneal adhesions 
examination conducted in December 2001, the veteran reported 
vomiting on a regular basis after meals, a choking sensation 
in the middle of the night, constipation secondary to 
medication for back pain, weakness following diarrhea stools, 
weight loss of 10 pounds, and daily colic, distention and 
nausea.  He denied hematemesis and melena.  An examiner noted 
that the veteran appeared thin, was pale, had slight 
tenderness to deep palpation of the upper quadrants of the 
bowels.  The examiner diagnosed B12 deficiency secondary to 
decreased intrinsic factor, pernicious anemia secondary to 
gastrectomy, treated with B12 injections, required for life, 
Billroth II, completed secondary to perforated duodenal 
ulcer, 1971, gastritis diagnosed in June 1995, folate 
deficiency secondary to Billroth II with no circulatory 
disturbances, diarrhea stools with medication management, and 
anorexia with significant weight loss.  The examiner 
indicated that it was impossible for her to determine a 
correlation between the veteran's seizure disorder and 
Billroth II, antrectomy and vagotomy based on the records and 
present findings.  She recommended a more thorough workup by 
a gastroenterologist and neurologist.

During a VA stomach, duodenum and peritoneal adhesions 
examination conducted in April 2004, the veteran reported 
acid reflux, particularly at night, which caused choking, an 
inability to digest food, abdominal pain after meals, 
alternating diarrhea and constipation and a loss of appetite.  
The examiner noted that the veteran was pale and appeared 
weak.  He identified the site of veteran's duodenal ulcer and 
indicated that it had not been treated and had not recurred.  
He noted slight discomfort on deep palpation in the left 
lower quadrant and hypoactive bowel sounds.  A barium enema 
of the colon showed status post surgery with multiple clefs 
in the left upper quadrant and suture lines and a non-
obstructive bowel gas pattern.  An air contrast barium enema 
study was limited by persistent air leak around the rectal 
tube.  An evaluation of the hepatic flexure was limited by an 
overlying spinal cord stimulatory.  The veteran had a normal 
haustral pattern, no focal abnormalities on visual portions 
of the mucosa, no identified encircling mass, free contrast 
flow to the terminal ileum and no abnormality of the terminal 
ileum.  The examiner noted that, although the testing was 
limited as described, no abnormalities were evident.  A 
nuclear gastri-emptying study revealed delayed silent mill 
gastric emptying.  The examiner diagnosed perforated duodenal 
ulcer, 1971, status post surgical intervention, gastrectomy, 
1976, secondary to perforated ulcer, healed scarring of the 
abdominal area where surgery occurred, pernicious anemia and 
iron deficiency anemia, which required supplements, 
gastroesophageal reflux disease with current medication 
management, but with poorly controlled symptoms, Billroth II 
with antrectomy and vagotomy, 1976, and esophageal 
dysmotility.  The examiner explained that the veteran's 
malnutrition and persistent reflux and abdominal pain 
affected his activities.  He further explained that the 
veteran's decreased energy level, weakness and malnourished 
state would affect his ability to be employed.  The examiner 
elaborated that the veteran's anemia and fluctuation in 
weight and his weight loss secondary to a poor appetite and 
documented delayed gastric emptying affected his ability to 
perform regularly in a job.  The examiner noted that the 
veteran weighed 123 pounds and had chronic back pain and a 
history of a seizure disorder.  He indicated that the veteran 
had other co-morbid states that affected his employability 
significantly, including chronic back pain, status post 
laminectomy, 1996, depression, panic disorder and coronary 
artery disease.

The above evidence establishes that the veteran's digestive 
system disability, which includes dumping syndrome, 
hypoglycemia and B12 and iron deficiencies, manifests as 
abdominal pain, epigastric tenderness, daily diarrhea, 
nausea, vomiting and reflux, delayed gastric emptying, weight 
loss, malnutrition and weakness.  These symptoms are 
contemplated in the 60 percent evaluation assigned this 
disability.  Neither DC 7305, nor DC 7308 allows for an 
evaluation in excess of 60 percent.  The Board does not 
believe that DC 7306, which governs marginal ulcers, is the 
most appropriate DC under which to evaluate the veteran's 
digestive system disability.  However, even assuming 
otherwise, an evaluation in excess of 60 percent is not 
assignable under that DC as the above evidence does not 
establish that the veteran's digestive system disability 
causes recurring melena or hematemesis (the veteran has 
consistently denied these symptoms) or is totally 
incapacitating.  

The veteran asserts that he also has a hiatal hernia and 
seizure disorder, which are part of his digestive system 
disability and might warrant an increased evaluation under a 
different DC.  However, the DC that governs hiatal hernias 
allows for a maximum evaluation of 60 percent.  See 38 C.F.R. 
§ 4.114, DC 7346 (2004).  Moreover, other than the veteran's 
assertions, there is no evidence of record relating the 
veteran's seizure disorder to his digestive system disability 
or residuals thereof.  The veteran's assertions, alone, are 
insufficient to establish such a nexus in this case given 
that the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to render his own 
opinions on causation competent.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran specifically refers to a 
written statement of a VA physician dated in May 1984 as 
sufficient evidence of a nexus between his seizure disorder 
and his digestive system disability.  However, he misquotes 
this statement.  It merely indicates that "[The veteran] has 
severe hypoglycemic attacks [and] may well also have 
convulsive seizure - he is followed at McGuire VAH Neurology 
Clinic."  This statement does not relate the veteran's 
seizure disorder to the hypoglycemia, the veteran's digestive 
system disability, or any other residual thereof.  
 
In exceptional cases, where a schedular evaluation is found 
to be inadequate, an increased evaluation is available on an 
extraschedular basis.  In such a case, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  38 C.F.R. § 3.321(b) (2004).  
In this case, as of April 3, 2001, the veteran has been in 
receipt of a total disability evaluation based on 
unemployability due to service-connected disabilities.  His 
only compensable service-connected disability is status post 
gastrectomy with perforated duodenal ulcer.  The criteria for 
entitlement to such a benefit are essentially the same as the 
criteria for entitlement to an extraschedular evaluation, and 
as such, one may not be in receipt of such benefits 
simultaneously based on unemployability due to a service-
connected disability.  The question thus becomes whether, 
prior to April 3, 2001, when the assignment of TDIU went into 
effect, the veteran was entitled to an extraschedular 
evaluation for his digestive system disability.   

According to the evidence of record, there is no indication 
that, prior to April 3, 2001, the veteran's digestive system 
disability was so exceptional or unusual with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  First, the 
veteran asserts that this disability, alone, caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) and information from his 
employers confirms that, prior to April 3, 2001, the 
veteran's overall health affected his employability.  
However, that information coupled with the veteran's written 
statements, documents from the Social Security 
Administration, a January 1998 letter from Michael J. Decker, 
M.D., and a report of VA examination conducted in March 1999, 
indicate that the veteran worked during that time frame, 
including full time as a truck driver.  These documents also 
indicated that, to the extent that there was marked 
interference with such work, it was caused by the veteran's 
back disorder, seizure disorder, and/or mental disorder, not 
his service-connected digestive system disability, alone.  It 
was not until April 2004 that a VA examiner noted that this 
disability affected the veteran's ability to work.  He too, 
however, noted other significant medical conditions as 
contributing to the veteran's unemployability.  Moreover, he 
did not address the effect of the disability during the time 
period in question.  

Second, the veteran does not assert, and the evidence does 
not establish, that the veteran's digestive system disability 
necessitates frequent periods of hospitalization.  In light 
of the foregoing, the Board finds that, prior to April 3, 
2001, the veteran's claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition and the veteran may be awarded an increased 
evaluation in the future should his digestive system 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, a 60 percent evaluation is the most appropriate 
assigned this disability given the medical evidence of 
record.

The Board concludes that the criteria for entitlement to an 
evaluation in excess of 60 percent for status post 
gastrectomy with perforated duodenal ulcer have not been met.  
In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  However, the evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in resolution of this claim.  Rather, as the 
preponderance of the evidence is against the claim, the claim 
must be denied. 


ORDER

An evaluation in excess of 60 percent for status post 
gastrectomy with perforated duodenal ulcer is denied.


REMAND

In a rating decision dated March 2002, the RO granted the 
veteran entitlement to TDIU, effective from April 3, 2001.  
Thereafter, in a VA Form 646 (Statement of Accredited 
Representation in Appealed Case) received in August 2002 and 
a VA Form 21-4138 (Statement in Support of Claim) received in 
April 2003, the veteran and his representative expressed 
disagreement with the effective date the RO assigned the 
award of TDIU.  To date, the RO has not issued a statement of 
the case is response.  A remand is thus necessary so that VA 
can cure this procedural defect.  38 C.F.R. §§ 19.9, 20.200, 
20.201 (2004); see also Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. 
Brown, 9 Vet. App. 124 (1996).  Once VA does so, it should 
return the veteran's earlier effective date for TDIU to the 
Board for a decision only if the veteran perfects his appeal 
on that claim in a timely manner.  Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 
10 Vet. App. 361, 374 (1997) (holding that, if the claims 
file does not contain a notice of disagreement, a statement 
of the case and a substantive appeal, the Board is not 
required and, in fact, has no authority, to decide the 
claim).   

The claim of entitlement to an effective date prior to April 
3, 2001, for the assignment of TDIU is REMANDED for the 
following action:

AMC should furnish the veteran and his 
representative a statement of the case 
addressing the issue of whether the 
veteran is entitled to an effective date 
prior to April 3, 2001, for the 
assignment of TDIU.  AMC should advise 
the veteran and his representative that 
the Board will not adjudicate this claim 
unless he perfects his appeal.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
claim noted.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


